Citation Nr: 1630914	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970 and from June 1976 to May 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in April 2014.  A transcript of the hearing is of record. 

When this case was before the Board in October 2014, the claim was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action

The Board notes that claims for an increased evaluation for posttraumatic stress disorder (PTSD) and a total rating based on individual unemployability (TDIU) were remanded in May 2010.  Additional evidence in support of the claims was received in November 2014, subsequent to the issuance of the most recent supplemental statement of the case in October 2013.  Therefore, the claims are again REFERRED to the AOJ for appropriate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran did not have a chronic low back disability in service; any current low back disability was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), service personnel records, and available post-service VA medical records have been obtained.  

Further, the Veteran was afforded VA examinations in August 2009, July 2015, and September 2015; and a VA medical opinion was obtained in March 2015.  In combination, the examination reports and medical opinion are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran contends that his low back disability was incurred during a 1967 in-service accident.  He asserts that he has had back pain since falling from a pole in active service.
 
Service treatment records (STRs) for the Veteran's first period of active service are negative for evidence of a back disorder.  

A March 1971 VA examination report notes that no musculoskeletal abnormalities were found and that all joints had complete range of motion without associated pain or restriction.

A May 1976 report of medical history is negative for back pain and a June 1976 entrance examination was negative for abnormalities of the spine.  A December 1976 STR reflects that the Veteran complained of back pain and stiffness for one day.  He was found to have full range of motion, crepitus, and tenderness.  The assessment was low back pain.  A March 1977 STR notes the Veteran had low back pain, tight hamstrings, and difficulty standing on his toes.  Range of motion was within normal limits with no paresthesia.  The assessment was lumbosacral spasm.  A March 1977 physical profile indicates the Veteran was not medically qualified for duty due to severe hearing loss and was recommended for change in duties.  The report of a March 1977 separation examination shows that the examination was negative for spine or musculoskeletal abnormalities but notes that the Veteran refused to sign the document.  The report of an April 1977 separation examination notes that the Veteran's back hurt.  In a May 1977 STR, the Veteran noted that his medical condition changed prior to separation from service and included back pain.

A June 1977 VA examination report notes a history of asymptomatic left hip fracture incurred in the Veteran's childhood and current symptoms of back pain.  The examiner found no other joint or back symptoms, normal peripheral joints, and noted the Veteran had normal range of motion, gait, and deep tendon reflexes, with no paravertebral muscle spasm or tenderness.  The examiner found the Veteran able to squat without complaint with negative straight leg raising, diagnosed "pes planus with no other orthopedic abnormalities," and concluded that no organic physical disability was detected.

A March 1995 VA treatment record notes that the Veteran was last seen in 1991 and notes an assessment of chronic back pain.  A May 1995 VA radiology report reflects an impression of a small central disc protrusion at L5-S1.

A May 2008 VA X-ray report notes moderate arthritis most prominent in the upper and lower lumbar spine with no definite bony fracture or subluxation.  An August 2008 VA MRI report indicates that the Veteran was advised to have surgery on his back in service, declined, and now had pain in both lower extremities with difficulty walking.  The impression was multilevel degenerative disc disease, most significant at L5-S1, where findings included a broad-based disc bulge with a more focal disc protrusion and facet hypertrophy, no significant canal stenosis, and moderate to severe neural foraminal narrowing on the right and left.
 
In October 2009, the Veteran reported that he noticed muscle spasms in active service after a fall but he did not seek medical attention for because he did not want to be recycled.  He reported that muscle spasms continued ever since and radiated down his legs.

March to April 2009 VA treatment records indicate the Veteran received kinesiotherapy for a history of low back pain.  According to a September 2009 VA treatment record, the Veteran reported daily low back pain that worsened with bending, walking, stooping, and standing and interfered with aspects of daily living.

In an August 2009 VA examination, the Veteran reported falling from a pole in 1967 during basic training that caused occasional discomfort and current symptoms of low back pain that radiated to both sides and affected daily activities.  The diagnosed degenerative disc disease and opined it was less likely than not related to the in-service spasms reported in 1967 and 1977 because the Veteran had no hospitalizations or surgeries for the disorder and there was no evidence to link a muscle spasm event more than 30 years prior to the development of degenerative disc disease.

A Social Security Administration (SSA) disability determination found the Veteran to be disabled due to a back disorder and hip pain beginning December 2009.

In connection with February 2010 VA treatment, the Veteran reported low back and left hip pain that began years prior and gradually worsened.  A physical therapy evaluation note references a December 2009 X-ray report providing an impression of multilevel degenerative disc disease with no noted compression fractures, bone lesions, and relatively maintained disc heights.  According to a July 2010 VA treatment note, the Veteran reported back pain and was not found to have any neurological or motor deficits.

A June 2012 VA treatment record notes the Veteran had back pain that radiated to the left leg since 1967, when he fell into a deep hole.  The Veteran reported that he was offered surgery at the time of the fall but declined due to a fear of complications.

According to an April 2014 VA treatment record, the Veteran indicated that he required a statement on the etiology of his back pain.  VA Dr. C.L. found an indication of spinal disc pathology and opined that the Veteran's back pain was likely due to spinal disc prolapse/displacement that caused degenerative joint disease overtime, but noted that he was not a specialist and did not qualify to give an opinion regarding back pathology.

A May 2014 VA treatment record notes that the Veteran reported a history of back pain that radiated to the left leg since a 1967 fall into a 35-foot hole.  The VA treatment provider assessed chronic back pain, history of prolapse disc in service.

In a March 2015 VA opinion, the examiner noted a review of the Veteran's records and opined that the Veteran's back disability was not due to military service because there was no objective evidence of a chronic back condition beginning in active duty or of the same condition continuing after active duty.  The examiner further found no objective evidence of injury or problems with the low back in active service.  The examiner explained that there was no objective evidence of a herniated disc in service and that the first medical evidence was found many years after in May 1995.

In a July 2015 VA examination, the Veteran reported that he fell off a telephone pole in active service in 1967 and was told there was nothing that could be done.  He indicated that he had low back pain since 1970 and was told he should have surgery.  The Veteran stated that he worked in construction, maintenance, and farming after separation from service, retired in 2005, and received SSA disability since 2007 due to back pain.  The examiner diagnosed degenerative joint disease of the lumbar spine and opined that it was not caused by any diagnosed condition in active service.  The examiner explained that it was unlikely the Veteran could have fallen 35 feet without some sort of fracture or STR documentation, but that even if he did not sustain a fracture, he should have developed musculoskeletal issues within five years, rather than more than 20 years later in 1995.  The examiner noted that there was no record of a back injury in active service and that the Veteran wrote that he was in excellent physical condition in a 1970 separation examination.  Further, the examiner found that the 1995 lumbar spine evaluation with minimal osteophyte formation was within the normal limits for the general population in the Veteran's age group, the Veteran's history of smoking increased the acceleration of joint degeneration, and the strenuous physical work from farming, maintenance, and construction also added to the degenerative changes.

In a September 2015 VA examination report, the Veteran was diagnosed with degenerative arthritis, intervertebral disc syndrome (IVDS), and bilateral lumbosacral radiculopathy.  The Veteran reported that he fell from a 35-foot pole in 1967, did not go to the hospital, and had back pain and stiffness the next day.  He indicated that he continued to have pain in his back and left leg when he was deployed to Vietnam and saw a medic at a base camp.  He indicated that he had a lot of back pain when he separated from service in 1970, and served an additional year in 1976 but continued to have constant back pain.  The examiner noted a review of the claims file and opined that the Veteran's arthritis with radiculopathy was less likely than not related to active service because there were no records of a 1967 injury, a 1971 VA examination after his first period of active service was silent for back problems, the episodes of low back pain noted in 1976 and 1977 appeared to have resolved since there was no evidence of a chronic back problem at a VA examination in June 1977, and no evidence of chronic back disorder from 1977 to 1995.  The examiner further found no record of him being told he had a herniated disc in service and there was nothing in the records suggesting radiculopathy that might lead to a diagnosis of a herniated disc.  The examiner concluded that based on the Veteran's medical records, medical literature, and clinical experience as a neurologist, it was more likely that age and non-military work led to findings in 1995 of mild arthritis.

In October 2015, the Veteran stated that he had a waiver to enlist in the military for a second time in June 1976 and was discharged in May 1977 due to being unable to perform his duties because they aggravated his back.  

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's low back disability.

The Board notes that the Veteran has a diagnosis of low back arthritis and IVDS with bilateral lower extremity radiculopathy; however, the Board finds that the low back disability was not present within one year follow discharge from service.  The September 2015 VA examiner reviewed the Veteran's claims file and determined that a chronic low back disorder was not present within one year of the Veteran's 1977 discharge from service because there was no evidence of a chronic back disorder in a June 1977 VA examination or until a 1995 diagnosis of mild arthritis.  The medical evidence first documents evidence of a chronic low back disability in 1995, about 20 years after the Veteran's separation from active service.  Therefore, service connection for low back arthritis is not warranted on a presumptive basis.

Further, the Board concludes that the Veteran's low back disability is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's low back disability to service.  The July 2015 VA examiner reviewed the claims file and noted that the Veteran's other factors of smoking and strenuous post-service employment increased the Veteran's degenerative changes to his back.  Further, the September 2015 VA examiner noted the Veteran's reports of a 1967 in-service fall and back injury as well as treatment for in-service back pain, but found a low back disorder unrelated to active service because VA examinations in 1971 and June 1977 were negative for any symptoms of a back disorder suggesting any in-service back problem had resolved.  The Board acknowledges that the Veteran sincerely believes that his low back disability is related to in-service injury, back pain, and muscle spasm; however, he does not possess the medical expertise required to determine whether his current low back disability is causally related to active service.  Moreover, even considering the April 2014 VA treatment provider's statement that the Veteran's back pain was due to a spinal disc prolapse that caused arthritis over time as competent evidence of the alleged nexus, this evidence is clearly of less probative value than the reports of the July 2015 and September 2015 VA examinations.  That examiners opined that it is less likely than not that the low back disability was related to active service and the opinions were rendered after the examination of the Veteran and the review of the Veteran's pertinent history.  In addition, the VA examiners properly supported their opinions.  Therefore, the Board has found the examination reports to be highly probative evidence against the claim.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


